DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2020, has been entered.
 
Status of the Claims
Claims 18-25 are pending. Claims 22 was amended in the response filed December 3, 2020.
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of Group III was made without traverse in the reply filed on March 18, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In addition, the claim limitation “creating a correlation between ΔG  and each concentration of said first [second] protein variant; using said correlation to determine the amount or fraction of said protein that is aggregated from the native state or the denatured state” is an abstract idea that falls within the mathematical concept grouping set forth in MPEP § 2106.04(a)). More specifically, this determining step is a mathematical calculation according to MPEP § 2106.04(a)(2)(I)(C) because broadest reasonable interpretation of this limitation encompasses a mathematical calculation using the formula expressing the relationship between aggregation from the native state and concentration dependence of ΔG, specifically equations (7) and (13) set forth in paragraphs [0089], [0090], [0106], and [0107]. 
Finally, the claim limitation “wherein the protein variant having a lesser amount or fraction of aggregated protein from the denatured state is determined within 24 hours, and determined to be the stable protein variant” is an abstract idea that falls within the mental process grouping set forth in MPEP § 2106.04(a)).  Determining the stable protein variant is an abstract idea because it is comparison, which is a mental process that "can be performed in the human mind, or by a human using a pen and paper." CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). MPEP § 2106.04(a)(2)(III) states: “As the Federal Circuit explained, ‘methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas--the Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)).” In the instant case, the step for determining the stable protein variant is a mental process and is a judicial exception.
These judicial exceptions are not integrated into a practical application because the only elements in addition to the judicial exceptions are the steps of providing protein solutions comprising increasing concentrations (as amended at least five different concentrations), and differing in one or more further condition, inducing denaturation, and measuring observable properties. These are data gathering steps that occur before the judicial exceptions and that supply the data so that the math can be performed. As such, they are not a practical application of the judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The only elements in addition to the judicial exceptions are the steps of providing protein solutions, inducing denaturation, and measuring observable properties. These steps taken individually and as a whole, i.e. preparing protein solutions with increasing protein concentration and performing stability measurements using observable properties, are well-understood, routine and conventional activity for those in the field of molecular biophysics. Evidence for the fact that preparing protein solutions with different concentrations and determining the ΔG for conformation stability of a protein based on an observable property is found in the “Background” section Brown et al. (WO 2012/027361 A1, see pp. 1-6). In addition, the specification at paragraph [0077] describes a “well-established method for experimentally determining ΔG.”  In addition, Freire et al. (Drug Discovery Today, 2013, Vol 18, pp. 1007-13; see p. 1007, last para.) state: “Chemical denaturation has been proven to provide reliable thermodynamic values for over 40 years and is one of the most widely used technique in academic research laboratories.”
 In addition, the steps of preparing protein solutions and performing stability measurements using observable properties are recited at a high level of generality such that they amount to Alice Corp. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)). 
Furthermore, the claim requires that the steps of the method are performed by “using an automated system” and “based on instructions executed from memory of a processing unit”. The fact that a computer is used to perform the recited steps does not add "significantly more" to the abstract idea embodied in the claims. The use of a generic computer to direct sample preparation, measurement, determine ΔG, generate a correlation, and identify and maximum and minimum in a data set, simply takes advantage of some of the "most basic functions of a computer." Cf Alice, 134 S. Ct. at 2359 (the "use of a computer to obtain data, adjust account balances, and issue automated instructions; all of these computer functions are 'well understood, routine, conventional activit[ies]' previously known to the industry.") (citing Mayo, 132 S. Ct. at 1294); Gottschalk v. Benson, 409 U.S. 63, 65 (1972) (noting that a computer "operates ... upon both new and previously stored data").
Therefore, claim 22 is ineligible.
With respect to claim 23, the requirement that the protein variants are monoclonal antibodies obtained from different hybridoma clones does not integrate the judicial exceptions into a practical 
With respect to claim 24, the requirement that the protein variants differ in one or more glycosylated amino acids or comprise proteins that differ by attachment of one or more small molecules does not integrate the judicial exceptions into a practical application. As with the independent claim, the only elements in addition to the judicial exceptions are the steps of providing solutions of protein variants, inducing denaturation, and measuring observable properties. These are data gathering steps that occur before the judicial exceptions and that supply the data so that the math can be performed. As such, they are not a practical application of the judicial exception. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only elements in addition to the judicial exceptions are the steps of providing protein variant solutions, inducing denaturation, and measuring observable properties are routine and conventional. Therefore, claim 24 is ineligible.
With respect to claim 25, the requirement that each solution differs in at least chemical denaturant concentration does not integrate the judicial exceptions into a practical application. As with the independent claim, the only elements in addition to the judicial exceptions are the steps of providing solutions of protein variants, inducing denaturation, and measuring observable properties. These are data gathering steps that occur before the judicial exceptions and that supply the data so that 
Response to Arguments
Applicant's arguments filed December 3, 2020, have been fully considered but they are not persuasive.
First, Applicant argues that because the methods are amended to require that the steps are performed within 24 hours using at least five different protein concentrations, it is clear that mental processes are not being used. Applicant argues that the analysis required by the claims is not possible within one day by a human mind. However, the claim is not limited to a mental process but rather also includes mathematical concepts, specifically determining ΔG (e.g. equations (2) and (3) in paragraphs [0074]-[0078] of the specification), creating a correlation representing the tendency of the first and second protein to aggregate from the native or denatured state, and using the correlation to determine the amount or fraction of the first and second protein that is aggregated from the native or denatured state (e.g. equations (7) and (13) set forth in paragraphs [0089], [0090], [0106], and [0107]). The final step of the method recites a mental process, a comparison to determine the lesser amount or fraction of aggregated protein from the denatured state. Once the mathematical concepts are performed by the claimed automated system, making the final comparison is a mental process that can be completed quickly by the human mind.
 Applicant argues that the claimed method is a way of rapidly analyzing a large number of samples for protein aggregation. As Applicant notes, denatured protein aggregates are undesirable because they hamper the long-term stability of biologics and slowly reduce the concentration of native AVIA Biosystems (AVIA Biosystems Automates Protein Stability Studies, Pharmaceutical Online, October 10, 2013):
Developed to facilitate the formulation of biologics in a safe and stable form, the system uses intrinsic or extrinsic fluorescence to monitor the conformational changes associated with protein unfolding (denaturation) and automatically generates complete protein stability curves.
Up to 96 different formulations, process conditions or individual protein constructs can be evaluated for relative stability, and an individual stability curve generated for each. Sample preparation, data collection, data analysis and stability report-generation are all automated. The free energy (ΔG) of protein unfolding is automatically calculated for each formulation condition or each individual protein construct.
Chemical denaturation, a well-established technique, provides reliable thermodynamic values for protein stability and allows solution conditions such as buffer composition, buffer strength, pH, ionic strength, excipient composition, excipient concentration and protein concentration to be effectively assessed and optimized.

The press release clarifies that the instrument determines ΔG from chemical denaturation based on an observable property, and that protein concentration is a factor that can be varied and assessed for its effect on ΔG. These steps performed on the commercially-available instrument are routine and conventional. The mathematical calculations are not rendered patent eligible because they are performed by a computer within 24 hours. With respect to the mental process, the wherein clause at the end of the claim involving a comparison to determine the variant with the lesser amount of aggregation follows the mathematical steps that are performed by a computer. Whereas the mathematical steps are not able to be performed by a human mind in the time period required by the claim, the comparison following the mathematical steps can be. It is possible for a human to assess the 
Next, Applicant argues that the claims recite significantly more than the judicial exception because it provides a solution to the problem of aggregation in protein therapeutics by identifying the protein having a lesser amount of aggregation from the denatured state at the earliest possible time within 24 hours. This argument is not persuasive. The claims have a high level of generality and apply broadly to the entire field of protein therapeutics as well as to the biophysical characterization of non-therapeutic proteins. MPEP § 2106.05(A) states that limitations that the courts have found not to be enough to qualify as “significantly more” include: “Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978)” In the instant case, there is nothing in the claims that integrates the judicial exceptions into a particular useful application. The claims encompass embodiments wherein therapeutic proteins are analyzed but the claims are not limited to this particular field. The claims could also be applied to study proteins that are of interest to the molecular biophysicist performing basic research on protein folding and stability. Furthermore, even if the claims were limited to therapeutic proteins, the steps are not integrated into a practical application. 
Next, Applicant argues that the method includes a limitation that is not well-understood, routine or conventional in the field, and includes unconventional steps that confine the claim to a particular useful application. As stated above, evidence for the fact that preparing protein solutions with 
Applicant identifies four components of the method: 1) determining ΔG at increasing concentrations of a first and second variant, using at least five different concentrations, 2) creating a correlation representing the tendency of the first and second protein to aggregate from the native or denatured state, 3) using the correlation to determine the amount or fraction of the first and second protein that is aggregated from the native or denatured state; and 4) identifying the protein having a lesser amount of aggregation from the denatured state. These components are a combination of judicial exceptions and steps that do not amount to significantly more than the judicial exceptions. The first component comprises the mathematical concept of determining ΔG and the routine and conventional steps of preparing solutions at increasing concentrations of a first and second variant and conducting chemical denaturation. The second component is the mathematical concept of creating a correlation representing the tendency of the first and second protein to aggregate from the native or denatured state. The third component is the mathematical concept of using the correlation to determine the amount or fraction of the first and second protein that is aggregated from the native or denatured state. The fourth component is the mental process of identifying the protein having a lesser amount of aggregation from the denatured state. The fact that Applicant has claimed a combination of multiple abstract ideas along with routine and conventional data collection steps does not render the claims eligible. These arguments are not persuasive because identifying a stable protein that minimizes 
Finally, Applicant argues that none of the prior art of record teaches or suggested the claimed method of identifying a stable protein variant that minimizes aggregation from a denatured state within 24 hours, as claimed. This argument is not persuasive. The commercially-available automated system from AVIVA Biosystems establishes that it was routine and conventional in the field to prepare a large number of protein solutions, to conduct chemical denaturation and to determine ΔG for conformation stability. The ability to perform the method in 24 hours is a function of this routine and conventional system and not the result of a new feature of the claims.
For these reasons, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (“ A general approach to antibody thermostabilization,” mAbs 6:5, 1274--1282; September/October 2014), Kay et al. (“Golimumab: A novel human anti-TNF-alpha monoclonal antibody for the treatment of rheumatoid arthritis, ankylosing spondylitis, and psoriatic arthritis,” Core Evidence 2009:4 159–170), and Kwon et al. (“Effect of glycosylation on the stability of -antitrypsin toward urea denaturation and thermal deactivation,” Biochimica et Biophysica Acta 1335 (1997) 265–272) in view of Brown et al. (WO 2012/027361 A2; cited by Applicant), AVIA Biosystems (AVIA Biosystems Automates Protein Stability Studies, Pharmaceutical Online, October 10, 2013), Shire et al. (“Challenges in the Development of High Protein Concentration Formulations,” J. Pharm. Sci. 2004, Vol. 93, pp. 1390-1402; cited by Applicant), Chi et al. (“Physical Stability of Proteins in Aqueous Solution: Mechanism and Driving Forces in Nonnative Protein Aggregation,” Pharmaceutical Research, 2003, Vol. 20, pp. 1325-1336; cited by Applicant), Tischer et al. (“Urea-temperature phase diagrams capture the thermodynamics of denatured state expansion that accompany protein unfolding,” Protein Science, 2013, Vol. 22, pp. 1147-1160; cited by Applicant), Lidón-Moya et al. (“An extensive thermodynamic characterization of the dimerization domain of the HIV-1 capsid protein,” Protein Science, 2005, Vol. 14, pp. 2387-2404; cited by Applicant), Kishore et al. (“Thermal, Chemical and pH Induced Denaturation of a Multimeric -Galactosidase Reveals Multiple Unfolding Pathways,” PLOS One, 2012, Vol. 7, e50380, pp. 1-9; cited by Applicant), and Mallam et al. (“Folding Studies on a Knotted Protein,” J. Mol. Biol., 2005, Vol. 346, pp. 1409-1421; cited by Applicant). 
-antitrypsin variants can be tested by chemical denaturation and that the stability depends on glycosylation (abstract). 
Although these references establish that the stability of protein variants is dependent on factors such as glycosylation and hybridoma clone identity and that it is important to identify stable variants, neither McConnell et al., Kay et al. nor Kwon et al. teach a method of for determining a stable protein variant in a plurality of variants of said protein comprising steps of: 
providing a plurality of first solutions comprising increasing concentrations of a first protein variant; inducing physical or chemical denaturation; measuring an observable property for each solution in said plurality of first solutions; determining ΔG for the conformational stability of said first protein variant at each concentration in said plurality of first solutions based on said observable property; creating a correlation between ΔG and each concentration of said first protein variant; and using said correlation to determine the amount or fraction of said protein that is aggregated; and 
providing a plurality of at least second solutions comprising increasing concentrations of at least a second protein variant; inducing physical or chemical denaturation; measuring an observable property 
wherein each solution in said plurality of first solutions differs in one or more conditions selected from the group consisting of buffer composition, buffer strength, pH, ionic strength, excipient composition, excipient concentration, chemical denaturant composition, and chemical denaturant concentration and each solution in said plurality of at least second solutions differs in said one or more conditions; 
wherein the protein variant having a lesser amount or fraction of aggregated protein from the denatured state is determined to be the stable protein variant.
Screening the protein variants disclosed by McConnell et al., Kay et al. and Kwon et al. to determine the most stable variant using the claimed method is obvious over the prior art.
Brown et al. present a problem in the biotechnology and pharmaceutical industry: the ability to store, transport and deliver protein therapeutics in a safe stable form. Brown et al. state that factors such as temperature, solvent, ligands, excipients, pH, and salt concentration, affect a particular protein's stability, and that the identification of buffer, ligand and excipient conditions that maximize the stability and eliminate protein aggregation is critical during development (p. 1). 
Brown et al. describe the field of protein thermodynamics stating that there are different ways to measure protein stability and each involves disrupting the protein structure through either physical or chemical means (denaturation). One way to measure protein stability is through the use of chemical denaturants, such as urea or guanidine hydrochloride. (p. 2). The structural stability of a protein is determined by its Gibbs energy of stability, ΔG, which is a function of temperature, chemical                         
                            N
                             
                            ↔
                            U
                        
                     (p. 2). The equilibrium constant, Keq, is the ratio of the concentration of the unfolded state to the concentration of the native state Keq=[U]/[N], and the Gibbs free energy is defined according to the equation ΔG = -RTln(Keq), wherein R is the gas constant, and T is the temperature (p. 3). For chemical denaturation, there is linear relationship between the Gibbs energy and denaturant concentration of the denaturant according to the equation ΔG = ΔG0 - m * [denaturant], wherein ΔG0 is the intrinsic Gibbs free energy of unfolding, [denaturant] is the concentration of denaturant, and m is the multiplier, which is unique for a particular protein (p. 3). For a native/unfolded equilibrium, the fraction of protein molecules which are unfolded, Fd, is given by the equation Fd = Keq/(1+Keq), which can be used to allow calculation of a denaturation curve (p. 4). Calculation of a denaturation curve requires an observable characteristic that is sensitive to the protein being in the native or unfolded state. Brown et al. teach that a variety of observable characteristics can be used but that fluorescence is preferred (p. 4). 
To address the problem of discovering conditions that maximize the stability and eliminate protein aggregation of protein therapeutics, Brown et al. teach a formulation preparation system and method for creating a plurality of denaturation curves (pp. 14-18, Figures 2-4). Brown et al. teach that the process is automated and can be conducted by a processing unit of a formulation preparation system that executes instructions in memory (See especially Figure 6 and pp. 17-20). During the process, one variable, such as salt content, excipients, ligands, pH or another chemical or physical parameters, are varied to create a plurality of different buffer solutions. An observable property is measured for each solution and is then used to create a denaturation graph. The plurality of denaturation graphs allows analysis of the effect of that variable on protein stability (pp. 6, 13). The steps of preparing a plurality of solutions with increasing concentrations of a particular solution component, measuring an observable 
The instrument described in Brown et al. is further described in a press release from AVIA Biosystems:
The new Model 2304 Automated Protein Denaturation System completely automates protein stability determinations using chemical denaturation, and is both the first instrument of its kind and the first instrument to be introduced by AVIA Biosystems of Norton, Mass. (www.aviabiosystems.com).
Developed to facilitate the formulation of biologics in a safe and stable form, the system uses intrinsic or extrinsic fluorescence to monitor the conformational changes associated with protein unfolding (denaturation) and automatically generates complete protein stability curves.
Up to 96 different formulations, process conditions or individual protein constructs can be evaluated for relative stability, and an individual stability curve generated for each. Sample preparation, data collection, data analysis and stability report-generation are all automated. The free energy (ΔG) of protein unfolding is automatically calculated for each formulation condition or each individual protein construct.
Chemical denaturation, a well-established technique, provides reliable thermodynamic values for protein stability and allows solution conditions such as buffer composition, buffer strength, pH, ionic strength, excipient composition, excipient concentration and protein concentration to be effectively assessed and optimized.

The press release clarifies that the instrument determines ΔG from chemical denaturation based on an observable property, and that protein concentration is a factor that can be varied and assessed for its effect on ΔG.	
Neither Brown et al. nor AVIA Biosystems teach the use of the correlation between protein stability and concentration to determine the amount or fraction that is aggregated, or the selection of the most stable variant based on the amount of aggregation.

Shire et al. teach that there is a fundamental relationship between stability, aggregation, and protein concentration. Specifically, because aggregation requires bi-molecular collisions, there is a high concentration dependency and aggregation is expected to be the primary degradation pathway in high concentration protein formulations. The relationship of concentration to aggregate formation depends on the size of aggregates as well as the mechanism of association. Protein aggregation may result in covalent (e.g., disulfide-linked) or non-covalent (reversible or irreversible) association. Irreversible aggregation by non-covalent association generally occurs via hydrophobic regions exposed by thermal, mechanical, or chemical processes that alter a protein’s native conformation (p. 1391).
Chi et al. also describe the relationship between conformational stability and aggregation, stating that aggregation is governed by the conformational stability of the protein native state relative to that of the aggregation transition state for several reasons. First, aggregation is accompanied by the loss of native protein structures. Second, partially unfolded protein molecules are especially prone to aggregation. Third, the aggregation transition state of some proteins has been identified as a structurally 
In addition, the prior art recognizes the relationship between protein concentration, protein stability, and aggregation. The prior art teaches that protein concentration independence of ΔG is an indicator of no aggregation, and that protein concentration dependence of ΔG is an indicator of aggregation. For example, Tischer et al. state on p. 1155, paragraph 2: “For proteins that noncovalently dimerize or oligomerize, the apparent urea and thermal unfolding midpoints will depend on protein concentration.” Tischer et al. conclude that the studied fragment of Von Willebrand Factor is a monomer in solution because its stability, as represented by the thermal and chemical denaturation midpoint, is protein concentration independent. In another example, Lidón-Moya et al. measured the protein concentration dependence of unfolding of a dimeric protein in order to understand the mechanism of unfolding and aggregation (p. 2388, col 2; Figure 10; Table 2). Lidón-Moya et al. made measurements at eight different protein concentrations (Table 2), which satisfies the new limitation of at least five different protein concentrations.  In another example, Kishore et al. state on p. 8, col. 2: “The stability of pea -galactosidase was shown to be dependent on protein concentration. The enhanced protein concentration (≥100 g ml-1) leads to its multimerization, which plays a key role in stabilization, retention of tertiary structure and enzyme activity. In contrast, stability of CpGAL was found to be almost independent of protein concentration, when checked in the range of 10 g ml-1 - 2 mg ml-1; up to a week. As for industrial applications, protein concentration independence in the stability could be a distinct advantage for CpGAL over other galactosidases.” In another example, Mallam et al. describe the equilibrium unfolding mechanism of YibK, a dimeric protein on p. 1415: “The protein concentration-dependence of equilibrium unfolding curves in dimer systems is expected”.  Mallam et al. 
It would have been obvious to use protein concentration, as taught by AVIA Biosystems, Shire et al., Tischer et al., Lidón-Moya et al., Kishore et al., and Mallam et al., as the solution variable for analysis in the system taught by Brown et al. and AVIA Biosystems, in addition to salt content, excipients, ligands, pH or another chemical or physical parameters, and to apply this method and system to the therapeutic proteins exemplified by McConnell et al., Kay et al. and Kwon et al. In doing so, one of ordinary skill in the art would create a plurality of different solutions with increasing protein concentrations and differing in a further condition for each variant to be tested, measure an observable property for each solution, determine ΔG for the conformation stability of each variant at each protein concentration, and correlate protein concentration and ΔG of the protein by graphing ΔG against protein concentration. Regarding the limitation requiring instructions executed from memory of the processing unit of the system, AVIA Biosystems teach an automated system. One of ordinary skill in the art would further consider that Brown et al. teach that the effect of more than one variable, even more than two variables, can be tested simultaneously by preparing a plurality of second solutions and subjecting the said second solutions to measurement of an observable property, determination of denaturation curves, and correlation (pp. 14-15, Figures 4 and 5). In view of the teaching of Tischer et al., Lidón-Moya et al., Kishore et al., and Mallam et al. that protein concentration independence or dependence is indicative of aggregation effects, one of ordinary skill in the art would determine the amount or fraction of protein that is aggregated from the native and/or denatured state, and identify protein variants with minimized aggregation from the native and/or denatured state in order to formulate the most stable protein variant at a concentration and under solution conditions that reduce aggregation. Kishmore et al. in particular provides motivation for this approach in an industrial setting noting on p. 8, col. 2: “As for industrial applications, protein concentration independence in the stability could be a distinct advantage 
 Thus, claim 22 as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
With respect to claim 23, Kay et al. teach that stability can be tested and compared between antibody variants produced from different hybridoma clones (p. 161, col 1).
With respect to claim 24, Kwon et al. teach that stability of -antitrypsin variants can be tested by chemical denaturation and that the stability depends on glycosylation (abstract).
With respect to claim 25, Brown et al. teach that the effect of more than one variable can be tested simultaneously by preparing a plurality of second solutions and subjecting the said second solutions to measurement of an observable property,  determination of denaturation curves, and correlation (pp. 14-15, Figures 4 and 5). Agents such as sucrose, which stabilize the native state, or chaotropes, which destabilize the native state, are examples of conditions that could be varied between the first and second plurality of solutions in view of the teaching of Chi et al. on the effect of these agents on aggregation (p. 1330)
Response to Arguments
Applicant's arguments filed December 3, 2020, have been fully considered but they are not persuasive.
In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant’s argument that there is no reason to combine McConnell et al., Kay et al. and Kwon et al. with  the other cited references, it is noted that all of the cited references pertain to the field of protein therapeutics and the need to identify stable variants. The problem is established by McConnell et al., Kay et al. and Kwon et al. The additional cited references provide a solution to the identified problem.
With respect to the limitation requiring at least five different protein concentrations, the press release from AVIA Biosystems states that the system can handle up to 96 different formulations. In addition, the prior art of Lidón-Moya et al. made stability measurements at eight different protein concentrations (Table 2), which falls within the claimed range. In addition, the prior art of Mallam et al. measure chemical denaturation at eight different protein concentrations (Figure 4), which also falls within the claimed range.
With respect to the limitation requiring that the method is completed within 24 hours, the amount of time that the method requires is a function of the system used to perform the method. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, the amount of time the method requires is a property of the system used to perform the method, specifically the automated system reported by Brown and AVIA Biosystems.
For these reasons, the rejection is maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654